IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                          No. 02-41139
                                        Summary Calendar



UNITED STATES OF AMERICA,

                                                                                  Plaintiff-Appellee,

                                               versus

JOSHUA JEROME GILLIAM,

                                                                               Defendant-
Appellant.

                      ------------------------------------
                         Appeal from the United States District Court
                              for the Eastern District of Texas
                                USDC No. 1:00-CR-74-ALL
                      ------------------------------------
                                      January 24, 2003

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender appointed to represent Joshua Jerome Gilliam has moved for

leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967).

Gilliam was notified of counsel’s motion, but has not filed a response. Our independent review of

the brief and the record discloses no nonfrivolous issues for appeal. Accordingly, counsel’s motion




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 02-41139
                                            -2-

for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.